Citation Nr: 1303185	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-13 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to June 1994 and from May 1996 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in March 2012, at which time the claim was remanded so that the Veteran could be scheduled for a Travel Board hearing.  The requested hearing was held at the RO in October 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


REMAND

Unfortunately, another remand is required with respect to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 5107(a); 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

The Board notes initially that not all of the Veteran's pertinent post-service medical records have been obtained.  The Veteran testified during the October 2012 hearing that he received treatment for his allergic rhinitis at the VA medical center in Miami, Florida as recently as April 2012.  He also reported that he was treated at a military medical center in Stuttgart, Germany in March 2011.  However, the records associated with this medical treatment have not been obtained and are not currently of record.  VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, further development to obtain all of the Veteran's pertinent VA medical records and the medical records of his treatment in Germany should be undertaken.

Moreover, an additional examination is warranted to determine the current severity of the Veteran's allergic rhinitis disability.  The claims file reflects that he was last afforded a VA examination for this disability in August 2007.  Although he was scheduled for a VA examination in October 2009, he did not attend the scheduled examination.  Nevertheless, during the October 2012 hearing, the Veteran testified as to his belief that he currently has nasal polyps and nasal obstructions, symptoms which were not present at the time of the August 2007 VA examination.  The Veteran's representative also asserted that the August 2007 VA examination did not adequately address all aspects of the Veteran's rhinitis disability, and thus the examination was inadequate with which to decide the Veteran's claim.  In light of the Veteran's most recent assertions of an increase in severity, coupled with the outstanding medical records potentially relevant to his claim, the Board has no choice and must remand the issue so that the Veteran can be afforded an additional examination to assess the current severity of his allergic rhinitis disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (207); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Veteran must be afforded a new VA examination to determine the current severity of his service-connected allergic rhinitis.

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected allergic rhinitis since his service separation.  Advise the Veteran not to resubmit any records previously submitted.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already. 

Regardless of the Veteran's response, the RO/AMC must obtain all outstanding VA medical records relevant to the Veteran's claim, to include the medical records from the VA medical center in Miami.  The RO/AMC must also contact the Department of Defense, or other appropriate agency, to obtain the Veteran's medical records showing treatment at a military medical facility in Stuttgart, Germany in March 2011.  

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his allergic rhinitis.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to and reviewed by the examiner.  Any testing deemed necessary should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

A complete rationale for any opinion expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

